Citation Nr: 1019993	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to radiation and 
polychlorinated biphenyls (PCBs).

2.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to PCB exposure and 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to March 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from November 2005 and April 2008 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Seattle, Washington, which denied the above claims.

In March 2010, the Veteran was afforded a Travel Board 
hearing conducted by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
Veteran's claims folder.  At that hearing, the Veteran 
submitted additional evidence to the Board, accompanied by a 
waiver of RO consideration.


FINDINGS OF FACT

1.  The competent evidence of record does not show that 
prostate cancer was incurred in or aggravated by service, 
including as a result of exposure to radiation or PCBs.

2.  The competent evidence of record does not show that 
diabetes mellitus was incurred in or aggravated by service, 
including as a result of PCB exposure or as secondary to 
service-connected hypertension.

3.   Neither prostate cancer nor diabetes mellitus were shown 
to have been present during the Veteran's active military 
service or within the established periods during which they 
could be presumed to have been incurred in service.





CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Under the applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the RO sent correspondence in June 2005, March 
2006, and January 2008, rating decisions in November 2005 and 
April 2008, a statement of the case in February 2007, and a 
supplemental statement of the case in February 2009.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  

The Board finds that any defect with regard to the timing or 
content of the notice is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudications of the Veteran's 
diabetes mellitus and prostate claims in the October 2009 
statement of the case and supplemental statement of the case, 
respectively.  

As to VA's duty to assist, the Board is cognizant that the 
Veteran's representative has argued that VA has not 
sufficiently assisted the Veteran in obtaining evidence.  
However, the duty to assist is not boundless in its scope, 
and VA's duty is only to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  VA is not required to assist a claimant in obtaining 
identified records if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C. § 5103A; Golz v. Shinseki, 590 F.3d 1317, 1321-22 
(Fed. Cir. 2010).  

In this case, all pertinent records from all relevant sources 
identified by the Veteran, and for which he has authorized VA 
to request, have been obtained.  38 U.S.C.A. § 5103A.  
Additionally, VA has associated with the claims folder the 
Veteran's service and VA treatment records as well as other 
pertinent evidence.  The Veteran has also been provided an 
opportunity to submit testimony in support of his claims at a 
March 2010 Travel Board hearing and a December 2008 RO 
hearing.

The Board acknowledges that VA examinations were not obtained 
with respect to the Veteran's claims.  However, as discussed 
below, the competent evidence of record does not show that 
any symptoms of prostate cancer or diabetes mellitus are 
related to the Veteran's honorable service; and therefore 
examinations are not warranted.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Based on the foregoing, the Board finds that VA has satisfied 
its duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.  Service Connection for Prostate Cancer and Diabetes 
Mellitus 

In order to prevail on a claim for service connection, a 
Veteran generally must establish that a current disability 
results from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (2009).  "Service connection" 
essentially means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303 (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439, 450 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

Additionally, service connection for diabetes mellitus and 
malignant tumors may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The Veteran, in written statements and testimony before the 
Board and RO, asserts that his prostate cancer and Type II 
diabetes mellitus had their onset during his period of active 
service as an Air Force radar maintenance technician, when he 
reportedly was exposed to radiation and a variety of PCBs, 
including trichoeroethylene, methylethylketone, lead, 
benzene, mercury, and napthone.  Specifically, the Veteran 
asserts that he developed prostate cancer as a result of 
exposure to radiation and PCBs and diabetes mellitus as a 
result of PCB exposure alone.  Additionally, the RO in its 
April 2008 rating decision, addressed whether the Veteran's 
diabetes mellitus was related to his service connected 
hypertension.  

The Board is required to consider all theories of entitlement 
raised either by the claimant or by the evidence of record as 
part of the non-adversarial administrative adjudication 
process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. 
Cir. 2009).  In light of the Veteran's contentions, the Board 
will consider whether service connection is warranted for 
prostate cancer both on a direct basis and as secondary to 
radiation and chemical exposure.  Additionally, in view of 
the Veteran's assertions and the previous RO denial, the 
Board will consider whether service connection for diabetes 
is warranted on a direct basis and as secondary to chemical 
exposure and hypertension.

Parenthetically, the Board observes that diseases which are 
associated with exposure to certain herbicide agents, 
including diabetes mellitus and prostate cancer, will be 
considered to have been incurred in service if they are 
manifest to a compensable degree at any time after service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. §§ 3.307(a)(6)(ii); 3.307(d), 
3.309(e) (2009).  Additionally, any Veteran who had active 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii).  In this case, however, while the Veteran 
served during the Vietnam era, he does not contend, and his 
service personnel records do not show, that he had in-country 
service in Vietnam.  Nor does the record otherwise establish 
that the Veteran was exposed to herbicides during his period 
of active service.  Accordingly, the Board need not consider 
whether service connection for prostate cancer or diabetes 
mellitus is warranted as secondary to herbicide exposure.

The Board now turns to the evidence of record.  The Veteran's 
service personnel records show that he served as an Air Force 
radar equipment repairman from January 1962 to March 1965.  
However, those records do not indicate that he was exposed to 
ionizing radiation, PCBs, or other toxic chemicals in the 
course of his duties.  

Service treatment records reveal that in January 2005, a 
Medical Evaluation Board determined that the Veteran was 
unfit for service due to heart and left knee disabilities.  
Significantly, however, those service treatment records are 
negative for any complaints or clinical findings of prostate 
problems or diabetes.  

As there is no record of reports, diagnoses, or treatment 
pertaining to prostate cancer or diabetes in service, the 
Board finds that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  As chronicity in service 
has not been established, a showing of continuity of symptoms 
after discharge is required to support the Veteran's claims 
for service connection.  38 C.F.R. § 3.303(b).  

The Veteran testified at his March 2010 Board hearing that he 
first sought treatment for prostate problems "approximately 
12 years ago."  His VA medical records reveal that he was 
diagnosed with Gleason 6 prostate cancer in January 2003.  He 
underwent extensive treatment for that disease, including 
radiation "seed" therapy in May 2005.  Additionally, the 
Veteran was diagnosed with diabetes mellitus in August 2006 
and has since required treatment for that disorder on an 
ongoing basis.  

In support of his claims, the Veteran has submitted Internet 
printouts of medical literature regarding fertility and other 
health risks associated with exposure to PCBs.  Additionally, 
he has submitted a copy of an April 2007 e-mail from another 
Veteran who claims to have developed non-Hodgkin's lymphoma 
from in-service chemical exposure.  

Other pertinent evidence includes a December 2008 written 
statement from a private physician relating the Veteran's 
account of exposure to radar from "highly powered 
electromagnetic fields" and "transformer oil containing 
PCBs."  The private physician opined that, while prostate 
cancer can occur in individuals who are not exposed to radar 
and PCBs, "such exposures raise the cancer risk enormously, 
making it more likely than not that [the Veteran's] 
particular prostate cancer can be traced to one or a 
combination of all of these exposures."  Significantly, the 
private physician expressly acknowledged that he was not the 
Veteran's treating provider and that the opinion was not 
based on a physical examination.  The private physician did 
not indicate whether he had reviewed the Veteran's service 
records, VA medical records, or other relevant evidence from 
the claims folder in rendering the opinion.

To further buttress his claims for service connection, the 
Veteran contends that his VA primary care physician told him 
orally that it was "entirely possible" that his in-service 
exposure to radar had increased his risk of developing 
prostate cancer.  However, the Veteran concedes that the VA 
physician did not put that opinion in writing because he 
allegedly was "told by his superior that he could get in 
trouble if he did so."

Notwithstanding the Veteran's above assertion, the Board 
observes that there is a presumption of regularity that VA 
physicians and other government officials perform their 
duties correctly, fairly, in good faith, and in accordance 
with law and governing regulations.  Marsh v. Nicholson, 19 
Vet. App. 381, 385 (2005).  Further, the United States Court 
of Appeals for Veterans Claims (Court) has consistently held 
that the law presumes the regularity of the administrative 
process.  Id.; Crain v. Principi, 17 Vet. App. 182, 186 
(2003).  Thus, the Board must conclude that, if the Veteran's 
VA primary care physician had rendered the opinion that the 
Veteran describes, the physician would have put that opinion 
in writing so that the Veteran could use it to support his 
claim.  

Nevertheless, even if the Board were to afford the Veteran 
every benefit of the doubt and find that the VA physician 
did, in fact, opine that the Veteran's in-service radar 
exposure possibly increased his risk of prostate cancer, such 
an opinion is inherently speculative in nature and therefore 
lacking in probative value.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Thus, the Board need not further consider 
that putative opinion in addressing the merits of the 
Veteran's claims.

With respect to the Veteran's first contention that he 
developed prostate cancer as a result of in-service radiation 
exposure, the Board observes that service connection for a 
disability due to in-service ionizing radiation exposure can 
be shown by three different methods.  Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, certain types of cancer are presumptively 
service connected where a person is a 'radiation-exposed 
Veteran' which is defined at 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d). Second, 'radiogenic diseases' may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is otherwise shown that disability, even if first diagnosed 
after service, is the result of in-service ionizing radiation 
exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

As noted above, the Veteran alleges that he was exposed to 
radar, which he feels is a form of ionizing radiation.  
Significantly, however, radar equipment emits microwave-type 
non-ionizing radiation, which is not subject to review under 
the statutory and regulatory scheme for claims based on 
exposure to ionizing radiation. Indeed, the United States 
Court of Appeals for Veterans Claims has taken judicial 
notice that radar equipment emits microwave-type non-ionizing 
radiation which is not subject to review under the ionizing 
radiation statute and regulations.  Rucker v. Brown, 10 Vet. 
App. 67, 69 (1997) citing The Microwave Problem, Scientific 
American, September 1986; Effects upon Health of Occupational 
Exposure to Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.  

The Board recognizes that prostate cancer is listed as a 
radiogenic disease under 38 C.F.R. § 3.311(b)(2)(vii), for 
the provisions of claim development.  However, that 
regulation provides that such cancer must manifest within 
five years of the last exposure, which in this case must be 
presumed to be when the Veteran was discharged from service 
in March 1965.  38 C.F.R. § 3.311(b)(5)(iv).  As noted above, 
the Veteran was not diagnosed with prostate cancer until 
early 2003 and there is no evidence that his symptoms 
manifested to a compensable degree in the first five years 
after he left the military.  Thu, he does not meet the 
regulatory criteria for presumptive service connection for a 
radiogenic disease.  38 C.F.R. § 3.311.  

In any event, 38 C.F.R. § 3.311(a) specifically states that 
the regulatory provisions are only applicable when it is 
claimed that a radiogenic disease is the "result of exposure 
to ionizing radiation in service."  For the reasons noted 
above, exposure to radar does not constitute exposure to 
ionizing radiation.  Thus, the provisions of 38 C.F.R. 
§ 3.311 do not apply.

While service connection for prostate cancer based on 
exposure to ionizing radiation is not warranted, direct 
service connection may nonetheless be established by 
competent evidence establishing the existence of a nexus 
between the disease  and service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).
In this case, the Board recognizes that the Veteran has 
submitted an opinion from a private physician indicating that 
his prostate cancer could be traced to either his in-service 
radar or PCB exposure or some combination thereof.  However, 
as that opinion failed to specify whether in-service radar 
exposure, standing alone, caused or aggravated the Veteran's 
prostate cancer, it does not constitute probative evidence in 
support of his contention that he developed cancer as a 
result of such exposure.  Indeed, where a physician is unable 
to provide a definite casual connection, the opinion on the 
issue constitutes what may be characterized as non-evidence.  
See Permen v. Brown, 5 Vet. App. 237 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (generic statement about the 
possibility of a link is too general and inconclusive).  

Additionally, the Board observes that the private physician 
did not provide a rationale for his opinion, which further 
reduces its probative weight.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Moreover, there is no indication that the 
private physician based his findings on a review of the 
Veteran's service or post-service medical records or other 
pertinent evidence in his claims folder.  As the private 
physician did not view the prostate cancer in relation to its 
history, his findings do not constitute probative medical 
opinion evidence with respect to the etiology of that 
disease.  See 38 C.F.R. § 4.1 (2009) (to ensure a thorough 
examination and evaluation, the Veteran's disability must be 
viewed in relation to its history).  Furthermore, the private 
physician expressly acknowledged that he was not the 
Veteran's treating provider and that his opinion was not 
based on a physical examination.  It therefore appears that 
the physician's opinion was based solely on the Veteran's 
uncorroborated assertions regarding his in-service exposure 
to radar and PCBs.  A medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229 (1993) (medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458 (1993) (Board is 
not bound to accept physician's opinion when based 
exclusively on recitations of claimant).  

In light of the above, the Board finds that the private 
examiner's opinion does not constitute competent evidence 
linking his prostate cancer to his claimed in-service radar 
exposure.  

The Board has sympathy for the Veteran and does not doubt 
that he sincerely believes that in-service exposure to radar 
is exposure to a form of ionizing radiation.  However, where, 
as here, the determinative issue involves a question of a 
scientific fact, competent medical evidence is required to 
substantiate the claim.  As a lay person, the Veteran is not 
competent to offer an opinion on a matter of scientific fact.  
Consequently, his statements do not constitute competent 
evidence sufficient to warrant a grant of service connection 
for prostate cancer based on in-service radar exposure.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The Board now turns to the Veteran's second contention that 
his prostate cancer and diabetes mellitus are both the result 
of in-service exposure to PCBs.  As noted above, the private 
physician's December 2008 opinion indicated his prostate 
cancer could have resulted from in-service exposure to radar 
or PCBs or both.  However, for the foregoing reasons, the 
Board has determined that the private physician's opinion is 
not probative and, thus, will consider whether the rest of 
the evidence of record supports the Veteran's contention.

The Board is cognizant of the April 2007 e-mail from another 
Veteran claiming to have acquired non-Hodgkin's lymphoma 
through exposure to PCBs in service.  However, that e-mail, 
by its very nature, does not pertain to the facts of this 
case.  Thus, it cannot be considered competent evidence in 
support of claims raised by the particular Veteran whose 
appeal is now before the Board.  

Additionally, the Board has considered the medical literature 
submitted in connection with the Veteran's claims.  However, 
that medical literature discusses only general health risks 
associated with exposure to PCBs and does not specifically 
address whether such chemicals can increase the likelihood of 
prostate cancer or diabetes.  The Board recognizes that the 
Veteran is attempting to extrapolate from the literature that 
these disorders are the result of his period of active 
service.  However, such extrapolation constitutes nothing 
more that an unsubstantiated medical opinion by a lay person 
rather than a conclusion based on the medical evidence of 
record, and, therefore, cannot be deemed material.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Sacks 
v. West, 11 Vet. App. 314 (1998).  

In so finding, the Board does not mean to suggest that a 
medical article or treatise cannot provide important support 
when combined with an opinion of a medical professional if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Mattern v. West, 12 
Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); 
Wallin v. West, 11 Vet. App. 509 (1998).  However, the 
medical literature submitted by the Veteran was not 
accompanied by the opinion of any medical expert linking 
those diseases to his alleged PCB exposure or any other 
aspect of his honorable service.  Thus, that medical 
literature is insufficient to establish the required medical 
nexus opinion for causation.  

There is no other competent evidence of record linking the 
Veteran's prostate cancer and diabetes mellitus to his 
alleged in-service PCB exposure.  Accordingly, the Board 
finds that service connection is not warranted as secondary 
to such chemical exposure.

With respect to whether service connection for diabetes 
should be granted as secondary to service-connected 
hypertension, the Veteran himself does not contend, nor does 
the competent evidence otherwise show, that his hypertension 
in any way caused or aggravated his diabetes.  Thus, the 
Board finds that service connection is not warranted on a 
secondary basis.

Nor is service connection warranted on a direct basis.  As 
noted above, the competent evidence of record reflects that 
the Veteran's prostate cancer and diabetes mellitus were 
diagnosed in January 2003 and August 2006, respectively.  
Although the Veteran now maintains that he first developed 
prostate trouble in the late 1990s, he does not contend that 
he exhibited any symptoms of either prostate cancer or 
diabetes until many years after leaving the military.  
Accordingly, the Board finds that a continuity of 
symptomatology has not been demonstrated, which weighs 
heavily against the Veteran's claims.  Maxson v. Gober, 230 
F.3d 1330, 1332 (Fed. Cir. 2000). 

Moreover, the competent evidence of record does not otherwise 
show that the Veteran's prostate cancer or diabetes was 
incurred in or aggravated by service.  As there is no 
evidence of treatment or complaints regarding those diseases 
during the Veteran's period of honorable service, the Board 
finds that a VA examination is not required in this case.  38 
C.F.R. § 3.159(c)(4) (2009); Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. 
App. 79, 85-86 (2006).  Furthermore, the evidence does not 
show that diabetes or prostate cancer manifested to a 
compensable degree within one year following the Veteran's 
separation from service such that presumptive service 
connection may be granted.  38 C.F.R. §§ 3.307, 3.309 (2009).

The Board has considered the Veteran's assertions that his 
prostate cancer and diabetes mellitus are related to his 
period of active service, including to his claimed exposure 
to radiation and PCBs.  The Veteran is certainly competent to 
give evidence about what he has experienced, and his 
statements and testimony in his regard are considered 
credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In sum, the Board finds that the preponderance of the 
competent evidence weighs against a finding that the 
Veteran's prostate cancer and diabetes developed during a 
period of honorable service or are otherwise related to that 
service, including to his alleged exposure to radiation and 
PCBs.   The Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance.  However, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against Veteran's 
claims.  Accordingly, those claims must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for prostate cancer is denied.

Service connection for diabetes mellitus is denied.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


